Citation Nr: 1327854	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-15 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, including as secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board in January 2011 and at a hearing before the undersigned Veterans Law Judge in January 2013.  In May 2011, the Board remanded the claims for additional development.  

The issue of entitlement to service connection for bilateral hearing loss was also denied in the February 2010 rating decision.  The Veteran perfected an appeal as to that denial.  However, the Veteran was granted service connection for bilateral hearing loss in an August 2012 rating decision.  Therefore, that issue has been resolved and is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a left knee disability that is attributable to active duty service.

2.  The Veteran does not have a right knee disability that is attributable to active duty service or was caused or made worse by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active service and a right knee disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2009, June 2011, and August 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he has a current left knee disability which resulted from an accident in service.  Specifically, he has indicated that during service he fell down a hatch aboard a Navy ship and injured his left knee which caused him to overcompensate with the right knee and resulted in his current bilateral knee disabilities.  

The service medical records associated with the claims file show that the Veteran fell down a hatch and struck his left knee on the hatch.  He was noted to have a lacerated wound over the left patella with no injury to the artery or nerve.  The wound was sutured and debrided and a tetanus shot was administered to the Veteran.  Clinical evaluation of the Veteran's lower extremities was normal at his October 1958 separation examination.

At a January 2010 VA examination, the Veteran claimed that he fell and struck his left knee in service and sustained a laceration over the patella which required sutures.  He reported that he had trouble with the knee since the injury in service.  He indicated that he had swelling relieved with elevation and pain medication.  Following a physical examination, including x-rays of the left knee which were negative, the examiner assessed the Veteran with left knee strain and a normal right knee examination.  No etiology opinion was provided.  

VA treatment records show that x-rays of the Veteran's right and left knee obtained in November 2010 showed mild degenerative changes bilaterally.  The Veteran was thereafter assessed with advancing osteoarthritis of the knee.  

At a hearing before the Board in January 2011, the Veteran testified that he fell through a hatch in service and injured his left knee which resulted in a slight limp which caused him to put more stress on his right knee over the years.  He indicated that he has seen a lot of private doctors for his knees over the years and they prescribed anti-inflammatory medication.  

At a VA examination in August 2011, the Veteran was assessed with degenerative joint disease of the bilateral knees.  The Veteran reported that he lacerated his left knee during service when he fell through a hatch and hit his knee.  He indicated that the wound was sutured and he was returned to duty after eight days.  After his release from active duty, the Veteran reported that he went to doctors for his knee pain and was prescribed pain medication and cortisone injections.  He indicated that his knee gradually worsened over the years.  Following a review of the claims file and physical examination, the examiner opined that it was less likely than not that the Veteran's left knee disability was incurred in or caused by the claimed in-service injury.  The examiner indicated that there was no further report of knee complaints in the Veteran's service medical records, physical examination of the knees was normal at the Veteran's separation examination, there was no medical evidence of interim knee pain or treatment after the Veteran's release from service, and the Veteran was physically active and sailing up until ten years prior to the examination.  The examiner's rationale for the opinion was that the Veteran's degenerative joint disease was bilateral and mild which meant that it was age-related.  The examiner indicated that it would be expected to see moderate degenerative joint disease of the left knee if due to trauma compared to the right knee.  The examiner noted that x-rays of the knees were normal in January 2010.

Private treatment reports from Medical Consultants of Palm Beach dated in January 2013 show that the Veteran was seen for a report of bilateral knee pain.  He was assessed with mild osteoarthritis and the examiner, M. Shikara, M.D., indicated that the pain was out of proportion to the radiological features shown on x-ray.  Dr. Shikara indicated that the Veteran had been a patient since 2008 and that the Veteran's pain in both knees was more likely than not due to his previous injury in service in 1957 with a possible older fracture or ligament tear.  

Private treatment reports from Port St. Lucie Pain Management dated from September 2012 to February 2013 show that the Veteran reported knee pain in January 2013 and he was assessed with bilateral knee pain at that time.  In February 2013, the Veteran was again seen for reports of knee pain.  He was noted to have fallen into a hatch during his time in service which resulted in knee pain, left greater than right.  The examiner who conducted the examination was not specified; however, the examiner indicated that the Veteran's left and right knee were greater than 51 percent service-related due to his previous injury.  The examiner indicated that the right knee was likely worsening due to overcompensating for the deterioration of the left knee with greater than 51 percent service connection.  The examiner concluded that the Veteran has tried numerous therapies and treatment including medications to alleviate his pain.  

At a hearing before the Board in January 2013, the Veteran indicated that he would request his private physicians to submit statements linking his current left knee disability to his service and his current right knee disability to his left knee problems.  He indicated that he used a single point cane to ambulate.  He also stated that he had trouble with his knees since service.  The Veteran testified that he used pain medication and hot tub soaks to treat his knees.  
 
In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left or right knee disability.  

With regard to the left knee disability, the VA medical opinion of record indicates that it is less likely that the Veteran's current degenerative joint disease of the left knee was caused or aggravated by the Veteran's accident in service.  While the Veteran's private practitioners opined that the Veteran's disability was more likely than not due to the injuries he suffered while on active duty, the evidence does not show that either practitioner reviewed the Veteran's complete medical history.  Moreover, neither examiner provided any rationale for their conclusions.  The VA examiner reviewed the claims file, considered the Veteran's medical history, and provided a medical opinion with supporting rationale.  The Board finds the opinion of the VA examiner to be more probative and persuasive than that of the Veteran's treating practitioners because the VA examiner reviewed the Veteran's entire medical history and gave a clear rationale for the conclusion that the current disability was less likely related to the Veteran's injury in service.  The Board finds that rationale that the knee disabilities were age-related and bilaterally mild to be particularly persuasive.

Although the Board is not questioning the competence of the Veteran's treating practitioners, the Board also notes that the opinions of the private practitioners are not entitled to more weight merely because they treated the Veteran.  VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

The Board acknowledges that the Veteran is competent to report that he experienced knee pain since service and sought treatment for the same following his injury in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge that comes to a witness through use of his senses, such as that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced pain since the injury in service and sought treatment for the same following service.  The Board finds that the Veteran's report that he had knee pain after service is credible.

However, although the Veteran contends that he has a current left knee disability related to his service, the Veteran's opinion is insufficient to provide the requisite etiology of the left knee disability because such matters require medical expertise.  Because post-service evidence found normal studies of the knees, the Board finds that the evidence does not support a continuity of symptomatology of any knee arthritis.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's statements regarding his left knee disability being related to his service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology. 

The Board finds the VA examiner's opinion to be more probative as to the etiology of the Veteran's current left knee disability.  The Board finds that opinion is more persuasive than the evidence submitted by the Veteran from his private treatment providers.  The Board finds that the preponderance of the evidence is against a finding that the current degenerative joint disease of the left knee is related to his period of service or that any arthritis manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012). 

With regard to the Veteran's right knee disability, the Board has determined that service connection for a right knee disability is not warranted on a direct or secondary basis.  

The Veteran contends that his right disability is secondary to his left knee disability.  However, as service connection has not been granted for a left knee disability, service connection for a right knee disability is not warranted secondary to a service-connected disability, as the claimed underlying disability of a left knee disorder is not service-connected.  

Although the Veteran submitted evidence from his private practitioners linking his right knee disability to his injury in service, the Veteran has maintained that his right knee disability resulted from overcompensating for his left knee.  Moreover, the service medical records do not show any treatment for a right knee disability at the time of the left knee injury in service and the Veteran has not indicated that he sought treatment for his right knee during service.  Consequently, service connection is not warranted for a right knee disability on a direct basis.  

The Board acknowledges that the Veteran contends that he has a right knee disability related to a left knee disability.  However, the Veteran's opinion is not competent to provide the requisite etiology of the right knee disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, his statements regarding his right knee disability being related to his left knee disability are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  Moreover, service connection for a left knee disability has not been granted in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for left and right knee disabilities, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability, including as secondary to a left knee disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


